UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

Case No.: 16-20057
Judge: Katherine M Perhach
Chapter: Chapter 7
In Re: Jason Lowman
Jeanna Lowman

 

MOTION TO EXTEND THE DEADLINE TO FILE A REAFFIRMATION

AGREEMENT AND DELAY THE DISCHARGE

 

NOW COME the Debtors, Mr. and l\/Irs. Jason and Jeanna Lowman (the “Debtors”), by

and through their attorneys, Geraci LaW, LLC, to present their MOTION TO EXTEND

THE DEADLINE TO FILE A REAFFIRMATION AGREEMENT AND DELAY THE

DISCHARGE, and state as follows:

1. Debtors request to extend the deadline to file a reaffirmation agreement to June 6,
2019 and to delay the discharge until after June 6, 2019.

2. Pursuant to Rule 4004(0)(2), on motion of the debtors, the court may defer the entry
of an order granting a discharge for thirty days.

WHEREFORE, the Debtors, Mr. and l\/lrs. Jason and Jeanna Lowman, pray this Court

enter an order:

1) Extending the deadline to file a reaffirmation agreement to June 6, 2019 and
delaying the discharge until after June 6, 2019

2) Any other relief that this court deems just and proper.
Respectfully submitted and dated this Monday, May 06, 2019.

By: /s/ Abraham Pinon

Abraham Pinon

Geraci Law LLC

2505 N. Mayfair Road, Suite 101,

Wauwatosa, Wl 53226

Phone: (312)809-2983, ext 580 Fax: (877) 247-1960
Email:wal@'zeracilaw.com

 

Case 16-20057-kmp Doc 92 Filed 05/06/19 Page 1 of 7

Abraham Pinon

Geraci Law LLC

2505 N. Mayfair Road, Suite 101,

Wauwatosa, Wl 53226

Phone: (312)809-2983, ext 580 Fax: (877) 247-1960
Email:wal@geracilaw.com

 

Case 16-20057-kmp Doc 92

Abraham Pinon
Attorney for Debtor
Bar #: 105 8908

y

Filed 05/06/19

Page 2 of 7

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

Case No.: 16-20057
Judge: Katherine M Perhach

Chapter: Chapter 7
In Re: Jason Lowman

Jeanna Lowman

 

CERTIFICATE OF SERVICE

 

The undersigned, an Attorney, does hereby certify that a copy of this Certificate
of Service and a copy of the attached Motion to EXtend the Deadline to File a
Reaffirmation Agreement and Delay the Discharge Were mailed First Class to the persons
mentioned beloW, at their respective addresses, postage prepaid, by U.S. Mail in
l\/Iilwaukee, WI on Monday, May 06, 2019:

Jason Lowman

Jeanna Lowman f SEE ATTACHED LIST
2924 5 Mile Road

Racine, WI 53402

Additionally, the documents referenced above Were also served via electronic
means on the following individuals on Monday, May 06, 2019:

United States Trustee l\/lichael F Dubis
Eastern District of Wisconsin 208 E Main St

517 E. Wisconsin Ave.

MilWaukee, Wl 53202 Waterford, Wl 5185

Dated this Monday, May 06, 2019.

By: _/s/ Abraham Pinon
Abraham Pinon
Attomey of the Debtor
Bar #: 105 8908

Abraham Pinon

Geraci Law LLC

2505 N. Mayfair Road, Suite 101,

Wauwatosa, WI 53226

Phone: (312)809-2983, ext 580 Fax: (877) 247-1960
Email:wal@geracilaw.com

Case 16-20057-kmp Doc 92 Filed 05/06/19 Page 3 of 7

Label Matrix for local noticing
0757-2

Case 16-20057-kmp

Eastern District of Wisconsin
Milwaukee

Mon May 6 18:18:33 CDT 2019

ACL Laboratories

c/o State Collection Service, Inc.
2509 S. Stoughton Rd.

PO Box 6250 Madison, WI 53716-3314

ALLY Financial
Bankruptcy Department
200 Renaissance Ctr.
Detroit,MI 48243-1300

Ally Capital
PO Box 130424
Roseville MN 55113-0004

American Hardware Mutual
Bankruptcy Dept.

471 East Broad St
Columbus,OH 43215-3852

Bank of America
Bankruptcy Dept

PO Box 53132
Phoenix,AZ 85072-3132

CAPITAL ONE, N.A.

C/O BECKET AND LEE LLP
PO BOX 3001

MALVERN, PA 19355-0701

CREDIT ACCEPTANCE

ATTN: BANKRUPTCY DEPT

25505 W. 12 MILE RD. SUITE # 3000
SOUTHFIELD, MI 48034-8331

Capital One Bank (USA), N.A.
PO Box 71083
Charlotte, NC 28272-1083

CitiMortgage, Inc.
PO Box 9438
Gaithersburg, MD 20898-9438

CitiMortgage, Inc.

c/o Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841

AES/Suntrust

Attn: Bankruptcy Dept.
Po Box 61047
Harrisburg,PA 17106-1047

AMEX

Attn: Bankruptcy Dept.

Po Box 297871

Fort Lauderdale,FL 33329-7871

Altair OH XIII, LLC
Bankruptcy Dept.

2711 Centerville Rd Suite 400
Wilmington,DE 19808-1645

(p)AMERICOLLECT INC
PO BOX 2080
MANITOWOC WI 54221-2080

Barclays Bank Delaware
Bankruptcy Department
125 S. West St.
Wilmington,DE 19801-5014

COMENITY BANK/Bstonstr
Attn: Bankruptcy Dept.
3100 Easton Square Pl
Columbus,OH 43219-6232

Capital ONE NA

C/O Portfolio Recovery ASS
120 Corporate Blvd Ste 1
Norfolk,VA 23502-4952

Chase CARD

Attn: Bankruptcy Dept.
Po Box 15298
Wilmington,DE 19850-5298

Citibank N.A.

C/O Portfolio Recovery ASS
120 Corporate Blvd Ste 1
Norfolk,VA 23502-4952

Case 16-20057-kmp Doc 92 Filed 05/06/19

ACL Laboratories
Billing

PO Box 27901

West Allis,WI 53227-0901

ALLY Financial

Attn: Bankruptcy Dept.
200 Renaissance Ctr
Detroit,MI 48243-1300

Alliance Collection AG
Attn: Bankruptcy Dept.
3916 S Business Park Ave
Marshfield,WI 54449-9029

American Express
Bankruptcy Dept

PO Box 981537

El Paso,TX 79998-1537

Aro Counseling
Bankruptcy Dept.

5678 West Brown Deer Rd
Milwaukee,WI 53223-2356

Bluestem Brands INC.

C/O Portfolio Recovery ASS
120 Corporate Blvd Ste 1
Norfolk,VA 23502-4952

COMENIT¥ BANK/Limited
Attn: Bankruptcy Dept.
Po Box 182789

Columbus,OH 43218-2789

(p)cAPrTAL our
Po Box 30285
sALT LAKE cm ur 84130-0285

CitiMortgage, Inc.
PO Box 6030
Sioux Falls, SD 57117-6030

Citimortgage INC

Attn: Bankruptcy Dept.

Po Box 9438
Gaithersburg,MD 20898-9438

Page 4 of 7

Credit Acceptance

Attn: Bankruptcy Dept.
Po Box 513

Southfield,MI 48037-0513

DEPT OF EDUCATION/NELN
Attn: Bankruptcy Dept.
121 S 13Th St
Lincoln,NE 68508-1904

Experian

Attn: Bankruptcy Dept.
P0 Box 2002

Allen,TX 75013-2002

Horizon Healthcare Inc

C/O Financial Recoveries, Inc. d/b/a OCR
P.O. Box 310

Fond du Lac, WI 54936-0310

MERRICK BANK
Resurqent Capital Services
PO Box 10368
Greenville, SC 29603-0368

Med Health Financial Services
Bankruptcy Dept

9000 W Wisconsin Ave, Ste 604
Milwaukee,WI 53226-4874

Nelnet Loans

Bankruptcy Department

6420 Southpoint Pkwy.
Jacksonville,FL 32216-0946

Office of the U. S. Trustee
517 East Wisconsin Ave.
Room 430

Milwaukee, WI 53202-4510

0shkosh Collection & R
Attn: Bankruptcy Dept.
913 Oregon St
Oshkosh,WI 54902-6454

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

Credit Management CONT

Attn: Bankruptcy Dept.

Po Box 1654

Green Bay,WI 54305-1654

Eagle Collection
Bankruptcy Dept

749 W Wisconsin Ave
Pewaukee,WI 53072-2315

(p)FIRST HORIZON HOME LOANS
6363 N STATE HWY 161

SUITE 300

IRVING TX 75038-2231

LVNV Funding, LLC its successors and assigns
assignee of FNBM, LLC

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Main Street Acquisition Corp
Bankruptcy Department

P0 Box 9201

Old Bethpage,NY 11804-9001

Merrick BANK

Attn: Bankruptcy Dept.

Po Box 9201

Old Bethpage,NY 11804-9001

OAK HARBOR CAPITAL VI, LLC
C 0 WEINSTEIN & RILEY, PS
2001 WESTERN AVENUE, STE 400
SEATTLE, WA 98121-3132

Oliver Adjustment Co.
Bankruptcy Dept.

3416 Roosevelt Rd
Kenosha,WI 53142-3937

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
FO BOX 41067
NORFOLK VA 23541-1067

Quantum3 Group LLC as agent for
MOMA Funding LLC

PO Box 788

Kirkland, WA 98083-0788

Case 16-20057-kmp Doc 92 Filed 05/06/19

Credit ONE BANK NA
Attn: Bankruptcy Dept.
Po Box 98875

Las Vegas,NV 89193-8875

Equifax

Attn: Bankruptcy Dept.
PO Box 740241
Atlanta,GA 30374-0241

GE Capital Retail BANK
C/O Portfolio Recovery ASS
120 Corporate Blvd Ste 1
Norfolk,VA 23502-4952

(p)LANDMARK CREDIT UNION
P 0 BOX 510870
NEW BERLIN WI 53151-0870

Main Street Acquisition Corp.
c o Becket and Lee LLP

PO Box 3001

Malvern, PA 19355-0701

Nelnet

College Assist

PO Box 16358

St Paul MN 55116-0358

Oak Harbor Capital III, LLC
Bankruptcy Dept.

2001 Western Avenue
Seattle,WA 98121-3132

0shkosh Collection
Bankruptcy Department
PO Box 192

Oshkosh,WI 54903-0192

Quantum3 Group
Bankrputcy Department
PO Box 788
Kirkland,WA 98083-0788

Rise Credit

Bankruptcy Dept.

4150 International Plaza
Suite 320

Benbrook,TX 76109-4819

Page 5 of 7

SUNTRUST

c/o ECMC

PO BOX 16408

ST PAUL, MN 55116-0408

Strouse Law Office
Bankruptcy Dept.

413 N 2nd St #150
Milwaukee,WI 53203-3113

Transunion
Attn: Bankruptcy Dept.
PO Box 1000
Chester,PA 19016-1000

(p)VILLAGE OF CALEDONIA
5043 CHESTER LANE
RACINE WI 53402-2414

Wisconsin Bell
Bankruptcy Dept.

722 N Broadway
Milwaukee,WI 53202-4303

eCast Settlement Corp.
Bankruptcy Department
PO Box 35480
Newark,NJ 07193-5480

Jason Lowman
2924 5 Mile Road
Racine, WI 53402-1677

Michael Edward Holsen
Marinosci Law Group, P.C.
134 N. LaSalle Street
Suite 1900

Chicago, IL 60602-1141

The preferred mailing address
by said entity/entities in a N

Americollect INC
Attn: Bankruptcy Dept.
Po Box 1566
Manitowoc,WI 54221

Shaw's Jeweler's
Bankruptcy Dept.
Brookfield Square

95 N. Moorland Rd.
Brookfield,WI 53005-6084

TD/CBSD

Bankruptcy Dept.

PO Box 6003
Hagerstown,MD 21740

U.S. Department of Education CO Nelnet
121 S 13th St, Suite 201
Lincoln, NE 68508-1911

We Energies

Attn Bankruptcy Dept. RM A130
333 W Everett St

Milwaukee WI 53203-2803

Wisconsin Electric POW
Attn: Bankruptcy Dept.
231 W Michigan St # A130
Milwaukee,WI 53203-2918

Andrew M. Golanowski

Geraci Law, L.L.C.

55 E. Monroe St. Suite #3400
Chicago, IL 60603-5920

Jeanna Lowman
2924 5 Mile Road
Racine, WI 53402-1677

Michael F. Dubis
208 East Main Street
Waterford, WI 53185-4304

capital oNE BANK UsA N
Attn: Bankruptcy Dept.
15000 Capital One Dr
Richmond,VA 23238

Case 16-20057-kmp Doc 92 Filed 05/06/19

State Collection Servi
Attn: Bankruptcy Dept.
2509 S Stoughton Rd
Madison,WI 53716-3314

Target NB

Attn: Bankruptcy Dept.

Po Box 673
Minneapolis,MN 55440-0673

US Department of Education c/o Nelnet
121 South 13th Street, Suite 201
Lincoln, NE 68508-1911

Why Not Lease It
Bankruptcy Dept

1750 Elm St

Suite 1200
Manchester,NH 03104-2907

eCAST Settlement Corporation
PO Box 29262
New York, NY 10087-9262

Felicia Petroff

Geraci Law L.L.C.

55 East Monroe St. Suite #3400
Chicago, IL 60603-5920

Kathryn Kay MacKenzie
Geraci Law L.L.C.

55 E. Monroe St. Suite #3400
Chicago, IL 60603-5920

Robert Brynjelsen
Geraci Law LLC

55 E. Monroe #3400
Chicago, IL 60603-5920

(p) above has been substituted for the following entity/entities as so specified
otice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

First Horizon HOME LOA
Attn: Bankruptcy Dept.
4000 Horizon Way
Irving,TX 75063

Page 6 of 7

Landmark Credit Union Portfolio Recovery Assoc. (d)Portfolio Recovery Associates, LLC

Bankruptcy Dept. Riverside Commerce Center POB 41067
PO Box 510870 120 Corporate Blvd., Ste. 100 Norfolk VA 23541
New Berlin,Wl 53151 Norfolk,VA 23502

Village of Caledonia
Bankruptcy Dept.
6922 Nicholson Rd
Caledonia,WI 53108

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Why Not Lease It End of Label Matrix

Bankruptcy Dept. Mailable recipients 83
1750 Elm Street Suite 1200 Bypassed recipients 1
Manchester,NH 03104-2907 Total 84

Case 16-20057-kmp Doc 92 Filed 05/06/19 Page 7 of 7

